DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the portion” will be interpreted as “the first portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 14, 15, 17, 20, 21, 26-31 and 34-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hawkes et al. (U.S. Publication No.2006/0173456 A1; hereinafter “Hawkes”) .
	Regarding claim 1, Hawkes discloses a receiving part (tulip body 20) for receiving a rod for coupling the rod to a bone anchoring element, the receiving part comprising: a receiving part body (20) having a first end (see upper portion 28 in Figure 4A), a second end below the first end (see lower portion 29 in Figure 4A), a channel at the first end for receiving the rod (30), an accommodation space for accommodating a head of the bone anchoring element (ring expansion channel 405 and tapered retention bore 415), and an opening at the second end for introducing inserting the head into the accommodation space (bore 402).  Hawkes further discloses a pressure element (split ring 22 and inner tulip member 24) positionable at least partially in the accommodation space (see Figure 8A), the pressure element comprising a first section (inner tulip member 24) having two legs defining a recess for receiving the rod (see extensions 440 in Figure 4C), and a second section configured to exert pressure on the head (split ring 22), wherein each of the legs has an outer surface with a first portion that extends substantially parallel to a central axis of the pressure element and that is located as far away radially from the central axis as any other portion of the leg (see annotated Figure 4C below).  Hawkes further discloses wherein the pressure element is insertable upward through the opening at the second end of the receiving part body into the accommodation space (para.0042). Hawkes further discloses wherein when the pressure element (22, 24) is in the receiving part body (20), the pressure element is movable downward (tulip assembly 18 including split ring 22 is pushed onto head portion 16 of screw 12) to a pre-locking position (Figure 8A shows a pre-locking position wherein tulip assembly 18 is snapped onto the head portion 16 of screw 12, the lower head interfacing surface 465 of the split ring 22 mates with the head portion 16 in a friction fit, allowing poly-axial movement between head 16 and assembly 18 with appropriate applied force, see para.0056) where the second section of the pressure element (22) exerts pressure on an inserted head (end of para.0056) and where an inner wall of the receiving part body restricts upward movement of the pressure element (inner wall 405 provides the appropriate clearance for split ring 22 to snap around head portion 16, see para.0056).
	Regarding claim 14, Hawkes further discloses a device for preventing rotation of the pressure element with respect to the receiving part body (cap 40 locks rod into tulip assembly 18, thus preventing rotation of elements 22 and 24 relative to body 20).
	Regarding claim 15, Hawkes further discloses a closure element (cap 40), wherein the receiving part body has an engagement surface (cap retention member 400) for engagement with the closure element for fixing the rod in the channel (para.0051).
	Regarding claim 17, Hawkes further discloses wherein the portion of the pressure element that extends substantially parallel to the central axis of the pressure element is substantially cylindrically shaped (see tulip member 24 in Figure 4B).  
	Regarding claim 36, Hawkes further discloses wherein the second section of the pressure element comprises an expandable portion (split ring 22) configured to accommodate and clamp the head (see Figure 8A and para.0056).
	Regarding claim 37, Hawkes further discloses wherein an outer surface of at least part of the second section of the pressure element is located farther away radially from the central axis than the first portion of the leg is from the central axis (see split ring 22 in Figure 8A as it radially expands farther away from the central axis than legs 440 from the central axis).
	Regarding claim 38, Hawkes further discloses wherein the receiving part body is monolithic (see tulip body 20 in Figure 4C).

	Regarding claim 20, Hawkes also discloses a bone anchoring device comprising: a bone anchoring element (12) comprising a shaft (14) and a head (16); a receiving part for receiving a rod for coupling the rod to the bone anchoring element (tulip assembly 18), the receiving part comprising: a receiving part body (20) having a first end (28), a second end below the first end (29), a channel at the first end for receiving the rod (30), an engagement surface (400) for engagement with a separate closure element (40) for locking the rod in the channel (para.0051), an accommodation space for accommodating the head of the bone anchoring element (405, 415), and an opening at the second end for inserting the head into the accommodation space (402); and a pressure element positionable at least partially in the accommodation space (22, 24), the pressure element comprising a first section (24) configured to contact the rod (via rod seat 420), and a second section (22) configured to exert pressure on the head (para.0047); wherein the pressure element is insertable upward through the opening at the second end of the receiving part body into the accommodation space (para.0042).  Hawkes further discloses wherein when the head (16) and the pressure element (22) are in the receiving part body, the pressure element is configured to assume a pre-locking position (Figure 8A shows a pre-locking position wherein tulip assembly 18 is snapped onto the head portion 16 of screw 12, the lower head interfacing surface 465 of the split ring 22 mates with the head portion 16 in a friction fit, allowing poly-axial movement between head 16 and assembly 18 with appropriate applied force, see para.0056) where an inner wall of the receiving part body restricts upward movement of the pressure element (inner wall 405 provides the appropriate clearance for split ring 22 to snap around head portion 16, see para.0056) and where the second section of the pressure element (22) exerts a frictional force on the head to temporarily hold an angular position of the receiving part relative to the bone anchoring element while the channel for the rod remains sufficiently unobstructed for the rod to extend and move therethrough (as the split ring fastener (22) is pushed upwards inside of the tulip body (20) by the head portion (16) of the pedicle screw (12), the split ring fastener (22) expands until sufficient clearance is present for the split ring fastener to expand and snap around the head portion (16) of the screw (12) creating a friction fit such that the screw maintains poly-axial movement relative to the tulip assembly (18), but requires an appropriate applied force to thus pivot, para.0056).
	Regarding claim 28, Hawkes further discloses wherein the pressure element (22) is movable downward to the pre-locking position (tulip assembly 18 including split ring 22 is pushed onto head portion 16 of screw 12).
	Regarding claim 29, Hawkes further discloses wherein the second section of the pressure element comprises an expandable portion configured to accommodate and clamp the head (with the split ring fastener (22) coupled to the lower half of the head portion (16) of the pedicle screw (12), lifting of the tulip assembly (18) away from the pedicle screw (12) will cause the seating taper (470) of the split ring fastener (22) to engage the tapered retention bore (415) of the tulip body. This engagement will cause the split ring fastener (22) to initially constrict around the head portion (16) of the pedicle screw (12), see para.0057).
	Regarding claim 30, Hawkes further discloses wherein the first section of the pressure element (24) has a diameter that is smaller than a diameter of the opening, and the second section of the pressure element (22) has a diameter that is larger than the diameter of the opening (see split ring 22 in Figure 8A as it radially expands outwardly).
	Regarding claim 31, Hawkes further discloses wherein the receiving part body (20) comprises a narrowing portion near the opening (415) that is configured to cooperate with a corresponding portion (470) of the pressure element to clamp the head (para.0044).
	Regarding claim 34, Hawkes further discloses wherein the second end (29) of the receiving part body defines a lowermost end of the receiving part (Figure 4A).
	Regarding claim 35, Hawkes further discloses wherein the receiving part body (20) is monolithic (Figure 4C).
	
Regarding claim 21, Hawkes also discloses a method for coupling a rod to a bone via a bone anchoring element (12) comprising a shaft (14) and a head (16) and a receiving part (18) comprising a receiving part body (20) having a first end (28), a second end below the first end (29), a channel (30) at the first end for receiving the rod (26), an engagement surface (400) for engagement with a separate closure element (40) for locking the rod in the channel (para.0051), an accommodation space (405, 415) for accommodating the head (16) of the bone anchoring element (12), and an opening at the second end for inserting the head into the accommodation space (402), and a pressure element positionable at least partially in the accommodation space (22, 24), the pressure element comprising a first section configured to contact the rod (24), and a second section configured to exert pressure on the head (22), wherein the pressure element is insertable upward through the opening at the second end of the receiving part body into the accommodation space (para.0042), and the closure element (cap 40 exerts pressure onto ring 22, see para.0062).  Hawkes further discloses the method comprising: inserting the bone anchoring element into the bone (step 700); adjusting an angular position of the receiving part with respect to the bone anchoring element when the head and the pressure element are in the receiving part para.0059) and when the pressure element (22, 24) is at a pre-locking position (Figure 8A shows a pre-locking position wherein tulip assembly 18 is snapped onto the head portion 16 of screw 12, the lower head interfacing surface 465 of the split ring 22 mates with the head portion 16 in a friction fit, allowing poly-axial movement between head 16 and assembly 18 with appropriate applied force, see para.0056) where an inner wall of the receiving part body restricts upward movement of the pressure element (inner wall 405 provides the appropriate clearance for split ring 22 to snap around head portion 16, see para.0056) and where the second section of the pressure element (22) exerts a frictional force on the head to temporarily hold the angular position of the receiving part relative to the bone anchoring element (end of para.0056), while the channel for the rod remains sufficiently unobstructed for the rod to extend and move therethrough (Figure 8A shows channel 30 unobstructed for insertion of rod 26, and Figure 8B shows insertion of rod 26 into channel 30); inserting the rod into the channel (step 720); and
advancing the closure element downward in the channel (steps 730, 740 and 750), the closure element advancing the rod downward, and the rod advancing the pressure element downward (para.0062), wherein the closure element (40) is advanced until the closure element locks the relative positions of the rod and the bone anchoring element with respect to the receiving part (step 750).
	Regarding claim 26, Hawkes further discloses wherein the pressure element (22, 24) is movable downward to the pre-locking position (tulip assembly 18 including split ring 22 is pushed onto head portion 16 of screw 12).
	Regarding claim 27, Hawkes further discloses further comprising inserting the pressure element through the opening (402) into the accommodation space (para.0042).


    PNG
    media_image1.png
    829
    531
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    857
    442
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    536
    841
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    502
    849
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 23, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773